UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6400



DARREN L. GRIFFIS,

                                           Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-661-5-BR2)


Submitted:   May 25, 2000                   Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darren L. Griffis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darren L. Griffis seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).*   We have reviewed the record and the district court’s opin-

ion and find no reversible error.      Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See Griffis v. North Carolina, No. CA-99-661-

5-BR2 (E.D.N.C. Mar. 8, 2000).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            DISMISSED




     *
       We note   that although Griffis named North Carolina as the
Respondent, he   is challenging his federal sentence. The district
court properly   construed the motion as one pursuant to 28 U.S.C.A.
§ 2255, and we    have reviewed the motion as one under 28 U.S.C.A.
§ 2255.


                                  2